Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19, 20, 28-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitation "the threshold value" in line 2.  There is insufficient antecedent basis for this limitation in the claim as “a threshold value” was first claimed in claim 27. Therefore, the Examiner has examined the claims below with the assumption that claim 28 depends from claim 27.
Claims 19 and 29 recite the limitation “a second threshold value” which renders the claim indefinite because it is unclear what the first threshold value is since none was claimed.  Claims 20 and 30 rejected for being dependent from rejected claims 19 and 29, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19, 21, 24, 26, 29, 31, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chabaan (US 6,250,419).
In re claim 26, Chabaan discloses a control unit (30) storing programming (column 4, lines 9-14) to: determine a steering angle velocity (ϴm) of the motor (20) vehicle; determine a driver manual torque change (32, see column 4, lines 45-47) applied by a driver of the motor vehicle; analyze (see Figure 5) at least the steering angle velocity and the driver manual torque change to determine whether the driver manual torque change and the steering angle velocity are not correlated (at step 86, see column 10, lines 19-28) by determining and comparing a direction of the driver manual torque change and a direction of the steering angle velocity, and determining a non-correlated driver manual torquePage 4 of 7Preliminary Amendment Submitted January 17, 2019Appl. No. not yet knownchange and steering angle velocity when the direction of the driver manual torque change and the direction of the steering angle velocity are unequal; and output an error signal (step 86, see column 10, lines 19-28) when the driver manual torque change and the steering angle velocity are not correlated.  
In re claim 29, Chabaan further discloses programming wherein steering angle velocity values of the steering angle velocity which are greater than a second threshold value are used to determine a steering angle velocity of the motor vehicle.  The Examiner notes that all values are used and that the claim does not state “only values greater than a second threshold are used”.
In re claim 31, Chabaan further discloses programming wherein the steering torque requested by a driver assistance function is reduced to a torque limit upon the 
In re claim 34, Chabaan further discloses programming wherein the torque limit for the steering torque requested by a driver assistance function is raised according to a predetermined function (transfer functions 50, 52, 62, and function block 58).  
In re claim 16, Chabaan discloses a control unit, as discussed above, and the subsequent method for operating a motor vehicle having an electrically assisted steering system is shown in Figure 5, comprising: determining a steering angle velocity of the motor vehicle; determining a driver manual torque change applied by a driver of the motor vehicle, analyzing at least the steering angle velocity and the driver manual torque change to determine whether the driver manual torque change and the steering angle velocity are not correlated by determining and comparing a direction of the driver manual torque change and a direction of the steering angle velocity, and determining a non-correlated driver manual torque change and steering angle velocity when the direction of the driver manual torque change and the direction of the steering angle velocity are unequal; and outputting an error signal when the driver manual torque change and the steering angle velocity are not correlated.  
In re claim 19, Chabaan further discloses wherein steering angle velocity values of the steering angle velocity which are greater than a second threshold value are used to determine a steering angle velocity of the motor vehicle.  The Examiner notes that all values are used and that the claim does not state “only values greater than a second threshold are used”.

In re claim 24, Chabaan further discloses wherein the torque limit for the steering torque requested by a driver assistance function is raised according to a predetermined function (transfer functions 50, 52, 62, and function block 58).  
Allowable Subject Matter
Claims 17, 18, 22, 23, 25, 27, 32, 33, 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 20, 28, 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein only driver manual torque change values of the driver manual torque change which are greater than a threshold value are used to determine a driver manual torque change applied by a driver of the motor vehicle”, “wherein a value representative of a driver activity is registered and the second threshold value is modified if the value representative of the driver activity is less than a limiting value”, “wherein, when the error signal is not set, the permitted limit for the steering torque requested by the driver assistance function is raised up to a maximum value according to a predetermined function”, “wherein a value representative of a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering cases of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611     

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611